The opinion of the court was delivered by
Williams, Ch. J.
This case has been elaborately argued, but I apprehend it does not involve an investigation of all the law and learning bestowed upon it. The first question, as to the interest of Mr. Warner, the cashier, it is not necessary to decide, as the case is to be sent for another trial on another point, — and it is in the power of the plaintiffs to remove all questions on this subject, by executing to Mr. Warner a release of all claims on him arising out of this transaction. The court are of opinion, on the other questions raised, that the evidence, tending to prove custom and usage, and the knowledge of the plaintiffs, should have been admitted.
' Whoever hold themselves out to the world as common carriers, must do all required of them, as such, by law, and may not refuse in particular instances, without sufficient cause. Hence, when the defendants held themselves out as common carriers of goods or money from Burlington to Plattsburgh, or elsewhere, they assumed *59all the duty and responsibility attached to them in that character. It becomes therefore important to them, as well as community generally, to ascertain what are those duties, and how far they can be modified by contract, usage of business, or their particular usage. No one seems disposed to question but that they were responsible for the safe keeping of money, or goods, from the time they received them, until they delivered them at the place of their destination, notwithstanding the loss may have happened, without any fault on their part. And if the law is as strict and unbending as the counsel for the plaintiffs contend, no proprietors of steamboats, fail ways, or stages, could with safety or propriety become common carriers. Nor if it be their duty, from which they cannot exempt themselves, to deliver every package or parcel, entrusted to their care, to the individuals to whom they may be directed. The boats do not stop at the different landing places long enough to deliver to every individual in that town the parcel directed to him. Rail read cars cannot deviate from their track, nor stages go to the house of every individual on their route, and of course they must employ responsible agents to perform that, which they cannot do themselves. -I apprehend, however, that this burden is not thrown on them, but they may prescribe the mode, the manner, and the place, where they will deliver the goods, and those, who are acquainted with their rules and regulations in this particular, must abide by the consequences. In the case of Garside v. Proprietors of the Trent & Mersey Nav. Co., 4 T. R. 580, it was determined that the duty of the defendants, as carriers, ceased when the goods were landed at Manchester, although they were put into the warehouse of the defendants, and were there consumed by an accidental fire.
The duty of the carrier commences when the goods are delivered to him, and it is conceded that a personal delivery is not required. He may give notice where he will receive goods, — at what place they may be deposited, — and his usage and custom in this particular, it has never been doubted, is sufficient to charge him with the reception, and the commencement of his risk. His usage, as well as the usage of business, is to be received as competent and proper evidence to show when the goods are to be considered as coming into his custody. I can see no good reason why the same evidence should not *60,be received to show the time of his undertaking, the place where, or the persons to whom, he contracts to deliver goods, intrusted to his care. And if the person who employs the carrier knows of this, he cannot contend that the undertaking of the carrier was more extensive. I apprehend it will be found on an examination of the authorities, that, when connecting lines are employed in the transportation of goods, and when the employment of wharfingers, or receivers, as independent carriers is requisite in order to forward goods &c. to their ultimate destination, the liability of the first carrier, will depend entirely on the fact, whether by the contract, the wharfingers &c. are to be considered as his agents, and subsidiary to his undertaking. But when it is understood by the contracting parties, that he is to deliver them to another, or at a place certain, the duty of the carrier terminates at that particular place ; and the responsibility ceases on the delivery, at that place, to, and the receipt by, any person authorized there to receive them.
The first case, which has a direct bearing on the case before us, is Garside v. Proprietors of the Trent & Mersey Nav. Co., 4 T. R. 581, where the defendants were carriers from Stourport to Manchester. Goods of the plaintiff were forwarded from Stourport, directed to Stockport, beyond Manchester, by the defendants; they landed them at Manchester, and put them into their own warehouse, where they were destroyed; and, inasmuch as it appeared that, according to the usage of fatsiness, it was usual thus to deposit them, when there was no carrier from Stockport to receive them, the defendants were held not to be liable, as the goods, at the time of the fire, were in their custody as warehousemen. Now it is to be observed, in this case, that the goods were destined to a place beyond Manchester, — that the defendants, as carriers, received them without direction, and, moreover, that they had agreed to forward them to Stockport by the first carrier that should arrive. The authority of this case is recognized by Judge Story in his treatise on bailments, p. 343, and was also recognized in the case of Hyde against the same defendants, 5 T. R. 389, although a majority of the judges thought it to be the duty of a carrier to deliver goods to the persons to whom directed; but the usage of trade and business, as modifying the undertaking and regulating the place of *61delivery, was recognized. In the case of Warden v. Mourillyan, 1 Esp. 693, Lord Kenyon, instead of considering the duty of carriers, to deliver to the persons to whom directed, as absolute, and unqualified, left it to the jury to say what was the custom. In the case of Catley et al. v. Wintringham, Peake’s Cas. 150, evidence of custom was received, to ascertain whether goods had been actually delivered, or not. The case of In re Webb, 8 Taunt. 443, recognized that the duly of carriers may, by contract, be suspended, and they become warehouse men, between the time of the reception of goods, and their delivery at the place of their ultimate destination.
The case of Gibson v. Culver & Brown, 17 Wend. 305, is more immediately applicable to the present, as it seems to be similar in many respects. It was considered in that case, that it was competent for the defendants, who were the .owners of a .stage from Sand Lake to Albany, via Troy, and had received a box of combs, directed to Messrs Vail & Co., Troy, to show that it was the uniform usage and course of business, in which they were engaged, to leave goods at their usual stopping place, in the towns to which the goods were directed, without notice to the consignees; and that if such usage was known to the plaintiff, or if it was of so long continuance as to justify the jury in finding that it was known to the plaintiff, the carrier would be discharged. The authority of this case seems to be so decisive of the case before us, that to obviate it, the plaintiffs have to contend that it has in effect been overruled. In the case of Holisted v. Nowlen, 19 Wend. 234, and Cole v. Goodwin & Story, 19 Wend. 251, where the defendants were carriers of passengers, other points were raised and discussed, as to how far carriers could limit their common law liability, as to the safety of good$, by'a general notice; yet the case of Gibson v. Culver et al., was not impugned, but its authority recognized. In the case of St. John v. Van Santvoord, 25 Wend. 660, the same doctrine contained in the case of Gibson v. Culver was recognized and acted on. In the case of Gould v. Hill, 2 Hill 623, common usage, and a general notice is considered as evidence, and that it may be urged as a foundation for modifying the contract; and, moreover, Chancellor Kent, in his Commentaries., expressly recognized the authority of *62the case of Gibson v. Culver. The principle acknowledged and established in this case is so consonant with reason and propriety, and appears to me to be so necessary, to enable persons to avail themselves of the facilities afforded by stages, steam boats, and rail road cars, to transport goods, parcels, and packages of money, and which the owners would be compelled to abandon, if they were legally liable to deliver them, at all events, to the persons to whom directed, that I should be disposed to recognize its authority, unless it had been expressly overruled, and a different principle established. But, from an examination of all the authorities, I think I may safely add to the opinion expressed in Blin v. Mayo, 10 Vt. 56, that the usage of business in the vicinity may be received to show when the liability of common carriers ceases, as well as when it commences.
It is to be observed that, from the case as presented, all we are called on to decide is, that evidence of the usage of the defendants, and that known to the president and cashier of the bank, should have been received, and I have, therefore, spoken of this knowledge as important in the case. The court, however, are not called on to decide whether this knowledge is of any importance. If the evidence had been admitted, and it had fallen short of establishing the fact of personal knowledge in the plaintiffs, I am not prepared to say the defendants would have been liable. The court below told the counsel that, although the defendants might be common carriers of ordinary goods, &c., yet it was not to be taken prima facie that they were carriers of packages of bank bills, like the one in dispute, — and in this they were undoubtedly correct. The same kind of evidence, then, which was used to charge them, should have been received to show how far they held themselves out as carriers by .the course of their business ; and if, from the course of their business, they held themselves out as carriers of goods to be delivered at the wharfs, where they stopped, or of money to be delivered to the person having the care of the wharf, or to any other person, it may be questioned whether the plaintiffs were not required to take notice of their usage in this particular, and, also, whether the very nature of the business of transporting by steamboats and rail road cars is not notice that they cannot either personally deliver to the consignees, or the persons to whom a package of money is directed, *63or send word, or give notice to them of their arrival. T.heir stay at their stopping place is so short, that notice could not be conveyed to a person at any distance from the wharf, or place of deposit, and, unless they stipulate, either by special contract, or general usage, that .they will see that goods or money are personally delivered to the person to whom directed, or will give notice to him, it may be questioned whether the consignor must not provide for the further transmission of the goods, or money, after the boats, cars, or stages arrive at their stopping place. The question, however, is not before us, and is not decided, as the case does not require it. The evidence offered, and rejected by the county court, should have been received, and their judgment is consequently reversed.